Title: To James Madison from Theodorus Bailey, 18 June 1805
From: Bailey, Theodorus
To: Madison, James


Sir,
New York, 18th June 1805.
I have lately been favored with a communication from General Armstrong, our Minister at Paris, under date of the 14th. of January; in which he suggests that he had not previous to that time received a single Newspaper or letter, through the ordinary channel of the Collector of this Port: and that his Predecessor, Mr. Livingston, had the same reason for complaint; and requesting me to undertake to be the medium of conveyance to him. I will most chearfully perform this service: And as opportunities for this purpose often occur, I can do it without inconvenience to myself. I am advised that our Ministers abroad are usually furnished with three of the public prints (such as they may elect) at the expence of the Government. Pursuant to this Arrangement General Armstrong has designated for the purpose, The Aurora—The National Intelligencer, and The Evening-Post of Newyork—(The latter is selected, in order that he may be apprized of what is going on in the Enemys’ Camp.) And he would wish for a file of each, commencing with the last session of Congress. If therefore you will have the goodness to direct these papers to be transmitted to me, as well for the time past, as monthly, in future, I will undertake to forward them regularly: according to this plan I must further stipulate to have the postage allowed me. Or, in case you prefer it, I will take upon me to procure the papers myself, on your negociating a credit on my behalf with the General Post Office for my reimbursment. With assurance of my high respect & regard I am Dear sir, your Most Obedt. Servant,
Theodorus Bailey.
 